DETAILED ADVISORY ACTION


Claim Status
Claims 2, 8-16 is/are pending.
Claims 2, 8-16 remain/s rejected.
Claims 1, 3-7 have been cancelled by Applicant.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  	

Response to AFCP 2.0 Request
Applicant’s request for entry into AFCP 2.0 filed 06/22/2021 is acknowledged, but is DENIED because the response cannot be reviewed and a search conducted in the limited amount of time provided for this pilot program.  Therefore, the response is being reviewed under pre-pilot practice.

Response to Proposed Amendments (pre-pilot)
The proposed Claim Amendments filed 06/22/2021 will NOT be entered because they raise new issues that would require further consideration and/or search.
 	The proposed amendments to claim 1 with respect to "heat sealing strength between the inner film and the substrate film" raises issues of vagueness and indefiniteness because it is unclear which layer of the inner film (e.g., layer (a) or layer (b)?) is being heat sealed to the substrate film. 
 
The proposed Claim Amendments filed 06/22/2021 will NOT be entered because they raise the issue of new matter.
 	The proposed amendments to claim 1 with respect to "heat sealing strength between the inner film and the substrate film" does not appear to be adequately supported by the disclosure as originally filed.

Specification / Disclosure
The amendment filed 02/01/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: in amended claim 2, the newly added limitation with respect to the requirement that the heat sealing surface side layer has lower crystallinity than the substrate film side layer.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2, 8-16 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention as stated in the objections under 35 U.S.C. 132(a) to the amendment filed 02/01/2021.
 	The disclosure as originally filed only states that the isophthalic acid-modified PET resin contained in the heat sealing surface side layer has “low crystallinity” (Published Application US 2015/0258757), but does not specify the absolute (or relative) crystallinity of the heat sealing surface side layer as a whole and/or of the substrate film side layer as a whole, particularly since the present claims do not prohibit the presence of other materials (which may potentially inhibit or promote crystallization) in either the heat sealing surface side layer as a whole or of the substrate side layer as a whole,  Furthermore, the disclosure as originally filed does not make any specific statements with respect to the absolute (or relative) crystallinity of the isophthalic acid-modified PET resin contained in the substrate film side layer.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The rejections under 35 U.S.C 103 based on UCHIDA ET AL ‘275 in view of WUEST ET AL ’888 (or WUEST ET AL ’888 in view of UCHIDA ET AL ‘275) in the previous Office Action mailed 10/02/2020 have been withdrawn in view of the Claim Amendments filed 02/01/2021, as stated in the previous Office Action mailed 04/22/2021.
 	However, the Examiner's withdrawal of these rejections does NOT constitute a concession as to the applicability (or non-applicability) of the previously cited prior art to the previously presented claims and/or to the claims as presently amended. 
 	Upon cancellation of any new matter, the previously presented rejections may be revised or reinstated. 

Response to Arguments
Applicant's arguments filed 04/22/2021 have been considered but are moot in view of the new ground(s) of rejection necessitated by the Claim Amendments filed 02/01/2021 which contain new matter because the proposed Claim Amendments filed 06/22/2021 have NOT been entered.
NO concession as to the applicability (or non-applicability) of the previously cited prior art to the previously presented claims and/or to the claims as presently amended. The Examiner reserves any discussion as the merits of the previously cited prior art references until the rejections under 35 U.S.C. 112(a) based on the presence of new matter in the present Office Action have been fully resolved.
 	


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

July 22, 2021


/Vivian Chen/
Primary Examiner, Art Unit 1787